           18-10509-shl          Doc 672         Filed 01/22/19        Entered 01/22/19 18:18:34                 Main Document
                                                                     Pg 1 of 44


                                                     UNITED STATES BANKRUPTCY COURT
                                                      SOUTHERN DISTRICT OF NEW YORK

In re Firestar Diamond Inc & Fantasy Inc (Combined)                                     Case No. 18-10509 (SHL) / 18-10511 (SHL)
      Debtor                                                                   Reporting Period: 12/1/18 - 12/31/18

                                                                               Federal Tax I.D. # XX-XXXXXXX          Firestar Diamond Inc
                                                                                                  XX-XXXXXXX          Fantasy Inc

                                                CORPORATE MONTHLY OPERATING REPORT

     File with the Court and submit a copy to the United States Trustee within 20 days after the end of the month and
     submit a copy of the report to any official committee appointed in the case.
     (Reports for Rochester and Buffalo Divisions of Western District of New York are due 15 days after the end of
     the month, as are the reports for Southern District of New York.)

     REQUIRED DOCUMENTS                                                             Form No.            Document      Explanation Attached
                                                                                                        Attached
     Schedule of Cash Receipts and Disbursements                               MOR-1                  See Exhibit A "Firestar & Fantasy Cash
                                                                                                                     Register"
     Bank Reconciliation (or copies of debtor's bank reconciliations)          MOR-1 (CON'T)
       Copies of bank statements                                                                                     Included
       Cash disbursements journals                                                                    See Exhibit A " Firestar & Fantasy Cash
                                                                                                                     Register"
     Statement of Operations                                                   MOR-2                     See Exhibit B "Firestar, Fantasy &
                                                                                                         Consolidated Income Statements"

     Balance Sheet                                                             MOR-3                     See Exhibit C "Firestar, Fantasy &
                                                                                                           Consolidated Balance Sheets"
     Status of Post-petition Taxes                                             MOR-4                               Not applicable
       Copies of IRS Form 6123 or payment receipt                                                                  Not applicable
       Copies of tax returns filed during reporting period                                                         Not applicable
     Summary of Unpaid Post-petition Debts                                     MOR-4                   See Exhibit D "Post Petition Payables"
       Listing of Aged Accounts Payable
     Accounts Receivable Reconciliation and Aging                              MOR-5
     Taxes Reconciliation and Aging                                            MOR-5
     Payments to Insiders and Professional                                     MOR-6
     Post Petition Status of Secured Notes, Leases Payable                     MOR-6
     Debtor Questionnaire                                                      MOR-7

     I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
     are true and correct to the best of my knowledge and belief.


     /s/ Richard Levin, Chapter 11 Trustee                                                          Date: January 22, 2019


     This MOR reflects corrections from prior reports made to correctly reflect the Companies' financial statements.




                                                                                                                                  FORM MOR
                                                                                                                                      2/2008
                                                                                                                                PAGE 1 OF 25
          18-10509-shl                        Doc 672                  Filed 01/22/19                     Entered 01/22/19 18:18:34                                        Main Document
In re Firestar Diamond Inc & Fantasy Inc (Combined)
                                                                                                        Pg 2 of 44
                                                                                                                           Case No.
      Debtor                                                                                                      Reporting Period: 12/1/18 - 12/31/18

                         SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

     Amounts reported should be from the debtor’s books and not the bank statement. The beginning cash should be the ending cash from the prior month
     or, if this is the first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH -
     ACTUAL” column must equal the sum of the four bank account columns. Attach copies of the bank statements and the cash disbursements journal.
     The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page. A bank reconciliation must be
     attached for each account. [See MOR-1 (CON’T)]

                                                                                                                                     BANK ACCOUNTS

                                                          Firestar Operating          Firestar A/R Checking          Firestar Payroll       Firestar United    Fantasy Operating Fantasy United Bank   Current Month
                                                         Account (HSBC 9209)          Account (HSBC 3004)            Account (HSBC          Bank Account        Account (9441)     Account (9842)        Total (All
     ACCOUNT NUMBER (LAST 4)                                                                                              6799)                 (9796)                                                   Accounts)
     CASH BEGINNING OF MONTH                                             12,723                     1,662,474                  10,417                      -         1,208,947                   -         2,894,562
     RECEIPTS
     Cash Sales                                                                                        135,000                                                                                                135,000
     Collections On Pre-Petition Accounts                                                                                                                                                                          -
     Receivable
     Collections On Post-Petition Accounts                                                             321,938                                                                                                321,938
     Receivable
     Receipt From A. Jaffe (Affiliate) For                                                                                                                                                                            -
     Allocated Expenses (Payroll, Payroll
     Taxes & Rent)
     Sale Of Assets                                                                                       2,335                                                                                                2,335
     Other (Miscellaneous)                                                                                  224                                                                                                  224
     Reversal Of Old Outstanding Checks                                                                                                                                                                           -
     Transfers (From DIP Accts)                                                                         12,665                                    1,198,288                              1,208,947         2,419,901
       TOTAL RECEIPTS                                                          -                       472,162                       -            1,198,288                 -            1,208,947         2,879,398
     DISBURSEMENTS
     Net Payroll (Includes Employee's Payroll                                                        (174,111)                                                                             (23,940)          (198,051)
     Taxes)
     Payroll Taxes                                                                                                                                                                                                 -
     Employee Benefits                                                                                     (161)                                                                                                 (161)
     Sales, Use, & Other Taxes                                                                                                                                                                                     -
     Utilities                                                                                          (3,080)                                                                                                (3,080)
     Secured (Bank Loan Interest Payments                                                              (35,288)                                                                                               (35,288)
     & Quarterly Line Fee)/Rental/Leases
     Insurance                                                                                         (16,348)                                                                             (1,254)           (17,602)
     Administrative                                                           (58)                     (33,996)                                                                                               (34,054)
     Logistics                                                                                                                                                                                                     -
     Operations                                                                                        (25,717)                                                                                               (25,717)
     Court Approved Wages, 503(B) 9 And                                                                                                                                                                            -
     Critical Vendors
     Court Approved Bank Loan Payments                                                                                                                                                                                -
     Restructuring                                                                                     (4,703)                                                                                                 (4,703)
     Transfers (To DIP Accts)                                           (12,665)                   (1,187,871)                (10,417)                             (1,208,947)                             (2,419,901)
     Professional Fees                                                                               (653,360)                                                                            (115,259)          (768,620)
     U.S. Trustee Quarterly Fees                                                                                                                                                                                   -
     Court Costs                                                                                                                                                                                                   -
     TOTAL DISBURSEMENTS                                                (12,723)                   (2,134,636)                (10,417)                     -       (1,208,947)            (140,453)        (3,507,178)

     Net Cash Flow                                                      (12,723)                   (1,662,474)                (10,417)            1,198,288        (1,208,947)           1,068,494           (627,780)
     (Receipts Less Disbursements)

     CASH – END OF MONTH                                                       -                              -                      -            1,198,288                 -            1,068,494         2,266,782


                                THE FOLLOWING SECTION MUST BE COMPLETED
       DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)

                                                                                     Firestar Diamond Inc             Fantasy Inc                Total
     TOTAL DISBURSEMENTS                                                                        (2,157,777)             (1,349,401)              (3,507,178)
       LESS: TRANSFERS TO OTHER DEBTOR IN
     POSSESSION ACCOUNTS                                                                             1,210,953              1,208,947             2,419,901
       PLUS: ESTATE DISBURSEMENTS MADE BY
     OUTSIDE SOURCES (i.e. from escrow accounts)
     TOTAL DISBURSEMENTS FOR CALCULATING U.S.                                                        (946,824)              (140,453)            (1,087,277)
     TRUSTEE QUARTERLY FEES




                                                                                                                                                                                                       FORM MOR-1
                                                                                                                                                                                                             2/2008
                                                                                                                                                                                                       PAGE 2 OF 25
       18-10509-shl                   Doc 672                Filed 01/22/19              Entered 01/22/19 18:18:34                                 Main Document
                                                                                       Pg 3 of 44
In re Firestar Diamond Inc & Fantasy Inc (Combined)                                                           Case No.                                18-10509 (SHL) / 18-10511
      Debtor                                                                                         Reporting Period:                                       12/1/18 - 12/31/18

                                                                          BANK RECONCILIATIONS
     Continuation Sheet for MOR-1
     A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.
     (Bank account numbers may be redacted to last four numbers.)


                                              Firestar Operating Firestar A/R Checking Firestar Payroll                             Firestar United Bank       Fantasy Operating
                                            Account (HSBC 9209) Account (HSBC 3004) Account (HSBC 6799)                                Account (9796)           Account (9441)

                                                      9209                         3004                       6799                                                   9441
     BALANCE PER BOOKS                                              -                          -                           -                       1,198,288                        -


     BANK BALANCE                                                   -                     33,715                           -                       1,198,288                        -
     (+) DEPOSITS IN
     TRANSIT (ATTACH LIST)
     (-) OUTSTANDING                                                                   (33,715)
     CHECKS (ATTACH LIST) :
     OTHER (ADJUSTMENTS
     TO BE POSTED TO
     BOOKS)

     ADJUSTED BANK                                                  -                          -                           -                       1,198,288                        -
     BALANCE *
     *"Adjusted Bank Balance" must equal "Balance per Books"


     DEPOSITS IN TRANSIT                              Date                       Amount




     CHECKS OUTSTANDING                               Ck. #                      Amount                       Date                         Payee
                                                     28723                             19,870.81           12/03/18            Cost Reduction Solutions
                                                     28727                              4,460.00           12/05/18            Cost Reduction Solutions
                                                     28732                                414.58           12/07/18            Guardian Insurance
                                                     28737                              4,500.00           12/12/18            Cost Reduction Solutions
                                                     28743                              4,470.00           12/20/18            Cost Reduction Solutions
                                                                                     33,715.39

     OTHER




                                                                                                                                                               FORM MOR-1 (CONT.)
                                                                                                                                                                           2/2008
                                                                                                                                                                     PAGE 3 OF 25
      18-10509-shl              Doc 672           Filed 01/22/19            Entered 01/22/19 18:18:34                 Main Document
                                                                          Pg 4 of 44
In re Firestar Diamond Inc & Fantasy Inc (Combined)                       18-10509 (SHL) / 18-10511
      Debtor


   STATEMENT OF OPERATIONS (Income Statement)
     The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognize
     when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid.

                                REVENUES                                CURRENT MONTH         CUMULATIVE -
                                                                                              FILING TO DATE
     Gross Revenues                                                              137,559            34,311,427
     Less: Returns and Allowances                                                      -             (7,126,874)
     Net Revenue                                                                 137,559            27,184,553
     COST OF GOODS SOLD
     Beginning Inventory                                                      13,441,650            41,040,181
     Add: Purchases (includes returned goods)                                          -              4,423,398
     Add: Cost of Labor                                                                -                258,594
     Add: Other Costs/Adjustments                                                106,944                393,837
     Less: Ending Inventory                                                   13,410,529            13,410,529
     Cost of Goods Sold                                                          138,065            32,705,480
     Gross Profit (Loss)                                                            (506)            (5,520,927)
     OPERATING EXPENSES
     Advertising & Marketing                                                        5,500              488,900
     Auto and Truck Expense                                                                                 -
     Bad Debts                                                                           -           9,076,146
     Contributions                                                                                          -
     Employee Benefits                                                             11,742               90,700
     Officer/Insider Compensation*                                                      -              235,967
     Insurance                                                                        378              178,571
     Management Fees/Bonuses                                                                                -
     Office Expense                                                                 3,619               39,768
     Pension & Profit-Sharing Plans                                                                         -
     Repairs and Maintenance                                                                                -
     Rent and Lease Expense                                                       35,288               270,627
     Salaries/Commissions/Fees                                                   174,111             1,285,536
     Show Expense                                                                      -                68,765
     Supplies                                                                                               -
     Taxes - Payroll                                                               12,204              137,505
     Taxes - Real Estate                                                                                    -
     Taxes - Other                                                                      -               41,514
     Travel and Entertainment                                                           -               24,464
     Utilities                                                                      3,080               19,716
     Other (see MOR-2a Schedule)                                                   69,053              748,089
     Total Operating Expenses Before Depreciation                                 314,976           12,706,266
     Depreciation/Depletion/Amortization                                           28,000              287,697
     Net Profit (Loss) Before Other Income & Expenses                            (343,482)         (18,514,890)
     OTHER INCOME AND EXPENSES
     Other Income                                                                                           -
     Interest Expense                                                                    -             682,516
     Other Expense (Bank Charges)                                                                       11,759
     Net Profit (Loss) Before Reorganization Items                               (343,482)         (19,209,165)




                                                                                                                               FORM MOR-2
                                                                                                                                     2/2008
                                                                                                                               PAGE 4 OF 25
      18-10509-shl                  Doc 672                Filed 01/22/19     Entered 01/22/19 18:18:34               Main Document
                                                                            Pg 5 of 44
In re Firestar Diamond Inc & Fantasy Inc (Combined)                       18-10509 (SHL) / 18-10511
      Debtor


   STATEMENT OF OPERATIONS (Income Statement)
     The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognize
     when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid.

                                    REVENUES                            CURRENT MONTH         CUMULATIVE -
                                                                                              FILING TO DATE
     REORGANIZATION ITEMS
     Professional Fees (see MOR-6 ) as adjusted                                  276,746              4,448,455
     U. S. Trustee Quarterly Fees                                                 10,873                233,078
     Interest Earned on Accumulated Cash from Chapter 11                                                     -
     (see continuation sheet)
     Loss due to writeoff of Fixed Assets and accrued liabilities                727,319                727,319
     and expenses
     Other Reorganization Expenses (see below )                                        -              1,318,624
     Total Reorganization Expenses                                             1,014,937              6,727,477
     Income Taxes
     Net Profit (Loss)                                                         (1,358,420)         (25,936,642)
     *"Insider" is defined in 11 U.S.C. Section 101(31).




     BREAKDOWN OF “OTHER” CATEGORY
     OTHER REORGANIZATION EXPENSES
     Legal Publication Fee for Bid Procedure                                             -               17,967
     Adequate Protection Obligations (Bank's Attorneys' Fee)                             -            1,153,621
     V Discovery Fee                                                                     -              147,037




                                                                                                                               FORM MOR-2
                                                                                                                                     2/2008
                                                                                                                               PAGE 5 OF 25
      18-10509-shl              Doc 672          Filed 01/22/19            Entered 01/22/19 18:18:34   Main Document
                                                                         Pg 6 of 44
In re Firestar Diamond Inc & Fantasy Inc                 18-10509 (SHL) / 18-
      Debtor


                    OTHER EXPENSES (Income Statement)
     The Statement of Operations is to be prepared on an accrual basis. The accrual basis
     of accounting recognizes revenue when it is realized and expenses when they are
     incurred, regardless of when cash is actually received or paid.




                                                        CURRENT        CUMULATIVE -
                   OTHER EXPENSES                        MONTH         FILING TO DATE

     Shipping Expense                                        2,190              (3,072)
     Royalty Expense                                             -             163,010
     Computer Expense                                            -              43,240
     Back Office Expense                                         -             120,909
     Vault Monitors                                         33,301             269,635
     Bank Charges                                               58              17,053
     Professional Fees (pre-petition invoices)                                  70,104
     Miscellaneous                                          33,504              67,209
                                                            69,053             748,088
        18-10509-shl                      Doc 672                Filed 01/22/19                  Entered 01/22/19 18:18:34                                        Main Document
                                                                                               Pg 7 of 44
                                                                                                                              18-10509 (SHL) / 18-
In re Firestar Diamond Inc & Fantasy Inc (Combined)                                                                  Case No. 10511 (SHL)
      Debtor                                                                                                Reporting Period:         12/1/18 - 12/31/18

                                                                                         BALANCE SHEET
     The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from post-petition obligations.

                                               ASSETS                                                BOOK VALUE AT END OF                 BOOK VALUE AT END OF              BOOK VALUE ON
                                                                                                   CURRENT REPORTING MONTH               PRIOR REPORTING MONTH             PETITION DATE OR
                                                                                                                                                                             SCHEDULED
     CURRENT ASSETS
     Unrestricted Cash and Equivalents                                                                                  2,266,782                             2,897,298           4,333,143
     Restricted Cash and Cash Equivalents (see continuation sheet)
     Accounts Receivable (Net of Advertising Allowance)                                                                 7,913,734                             8,232,441          21,045,799
     Notes Receivable
     Inventories                                                                                                      13,410,529                             13,441,650          41,040,181
     Prepaid Expenses                                                                                                        -                                  200,257             560,841
     Professional Retainers
     Other Current Assets (See tab "Balance Sheet")
     TOTAL CURRENT ASSETS                                                                                             23,591,045                             24,771,646          66,979,964
     PROPERTY & EQUIPMENT
     Real Property and Improvements
     Machinery and Equipment                                                                                                     -                              279,061             279,061
     Furniture, Fixtures and Office Equipment                                                                                    -                            3,543,517           3,543,518
     Leasehold Improvements                                                                                                      -                              480,116             480,116
     Vehicles
     Less: Accumulated Depreciation                                                                                              -                           (3,834,438)         (3,798,079)
     TOTAL PROPERTY & EQUIPMENT                                                                                                  -                              468,256             504,616
     OTHER ASSETS
     Amounts due from Insiders*                                                                                        2,275,539                              2,274,246           2,321,040
     Other Assets (attach schedule)                                                                                       34,999                              1,912,107           2,410,108
     TOTAL OTHER ASSETS                                                                                                2,310,538                              4,186,354           4,731,148
     TOTAL ASSETS                                                                                                     25,901,584                             29,426,256          72,215,728

                               LIABILITIES AND OWNER EQUITY                                          BOOK VALUE AT END OF                 BOOK VALUE AT END OF             BOOK VALUE ON
                                                                                                   CURRENT REPORTING MONTH               PRIOR REPORTING MONTH             PETITION DATE

     LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)
     Accounts Payable (refer to FORM MOR-4 for breakdown)                                                                   83,482                              75,053
     Taxes Payable (refer to FORM MOR-4)
     Wages Payable                                                                                                               -                              112,827
     Accrued Expenses                                                                                                            -                            1,145,420
     Rent / Leases - Building/Equipment
     Secured Debt / Adequate Protection Payments                                                                              -                                     -
     Professional Fees                                                                                                  1,247,407                             1,323,106
     Amounts Due to Insiders*                                                                                                 -                                     -
     Other Post-petition Liabilities (Accrued Disability & 401K Payable)                                                      -                                  (1,430)
     TOTAL POST-PETITION LIABILITIES                                                                                    1,330,889                             2,654,976
     LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
     Secured Debt                                                                                                                -                                  -            20,079,007
     Priority Debt
     Deferred Taxes - Long Term                                                                                              -                                  670,000             670,000
     Deferred Rent                                                                                                           -                                   96,189              96,189
     Unsecured Debt                                                                                                   43,764,510                             43,840,488          44,627,706
     TOTAL PRE-PETITION LIABILITIES                                                                                   43,764,510                             44,606,677          65,472,902
     TOTAL LIABILITIES                                                                                                45,095,400                             47,261,652          65,472,902
     OWNERS' EQUITY
     Capital Stock                                                                                                            110                                   110                 110
     Additional Paid-In Capital                                                                                         4,705,790                             4,705,790           4,705,790
     Partners' Capital Account
     Owner's Equity Account
     Retained Earnings - Pre-Petition                                                                                  2,036,926                           2,036,926              2,036,926
     Retained Earnings - Post-petition                                                                               (25,936,642)                        (24,578,222)
     Adjustments to Owner Equity (See Below)
     Post-petition Contributions (attach schedule)
     NET OWNERS’ EQUITY                                                                                              (19,193,816)                        (17,835,396)             6,742,826
     TOTAL LIABILITIES AND OWNERS' EQUITY                                                                             25,901,584                          29,426,256             72,215,728

     *"Insider" is defined in 11 U.S.C. Section 101(31). (Note: The decrease in the receivable balance was mainly attributed to payments received from insider for shared expenses.)


                                                                                                                                                                                       FORM MOR-3
                                                                                                                                                                                             2/2008
                                                                                                                                                                                       PAGE 7 OF 25
  18-10509-shl                   Doc 672              Filed 01/22/19                Entered 01/22/19 18:18:34                                     Main Document
                                                                                  Pg 8 of 44

Firestar Diamond Inc & Fantasy Inc (Combined)                                                                           Case No. 18-10509 (SHL) / 18-10511 (SHL)
Debtor                                                                                                         Reporting Period: 12/1/18 - 12/31/18

                                                                  STATUS OF POST-PETITION TAXES

The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the amount should be zero.
Attach photocopies of any tax returns filed during the reporting period.

                                                                             Amount
                                                                             Withheld
                                                             Beginning        and/or                                                     Check # or
Federal                                                        Tax           Accrued         Amount Paid             Date Paid             EFT           Ending Tax
Withholding                                                          -             20,393             20,393     12/05/18 & 12/19/18           EFT                           -

FICA/Medicare-Employee                                               -             10,970             10,970     12/05/18 & 12/19/18           EFT                           -
FICA/Medicare-Employer                                               -             10,970             10,970     12/05/18 & 12/19/18           EFT                           -
Unemployment                                                         -                  32                 32    12/05/18 & 12/19/18           EFT                           -
Income                                                               -                                                                                                       -
Other:_____________                                                  -                                                                                                       -
  Total Federal Taxes                                                -             42,364             42,364                      -                  -                       -
State and Local
Withholding                                                          -              8,096              8,096     12/05/18 & 12/19/18           EFT                           -
Sales                                                                -                                                                                                       -
Excise                                                               -                                                                                                       -
Unemployment                                                         -                 230                230    12/05/18 & 12/19/18           EFT                           -
Real Property                                                        -                                                                                                       -
Personal Property                                                    -                                                                                                       -
Other (Local):                                                       -              2,009                 314    12/05/18 & 12/19/18           EFT                       1,695
 Total State and Local                                               -             10,335             10,335                                                             1,695


Total Taxes                                                          -             52,699             52,699                      -                  -                   1,695



                                                         SUMMARY OF UNPAID POST-PETITION DEBTS

Attached is the aged listing of accounts payable.
                                                               Current          1-30              31-60                 61-90                 Over 91       Total
Accounts Payable                                              (13,132)                  -           (9,670)                                   (60,680)                (83,482)
Plus Debit balances in Post-Petition A/P,                           -                   -              (95)                        -            2,548                   2,453
which were added to A/R
Plus Credit balances in A/R, which were                                  -             671          18,563                         -           23,395                 42,630
added to A/P
Wages Payable                                                      -                -                  -                          -                 -                       -
Professional Fees (Accrued)                                   387,420          289,585            119,356                    48,451           402,596               1,247,407
Amounts Due to Insiders (Accrued Payroll)                                -             -                   -                       -                 -                       -
Other: (Accrued Disability & 401K Payable)                               -             -                   -                       -                 -                       -

Other:______________                                                                                                                                                        -
Total Post-petition Debts                                     374,288          290,256            128,156                    48,451           367,859               1,209,009
Explain how and when the Debtor intends to pay any past due post-petition debts.

The Debtors expect to pay all Post-Petition debts with their existing cash




                                                                                                                                                              FORM MOR-4
                                                                                                                                                                    2/2008
                                                                                                                                                              PAGE 8 OF 25
    18-10509-shl
In re Firestar Diamond Inc & Fantasy Inc (Combined)Doc 672                          Filed 01/22/19                               Entered 01/22/19  Case No.18:18:34          Main
                                                                                                                                                                18-10509 (SHL)           Document
                                                                                                                                                                                  / 18-10511 (SHL)
      Debtor                                                                                                                              Reporting Period:    12/1/18 - 12/31/18
                                                                                                                               Pg 9 of 44
                                                                                            PAYMENTS TO INSIDERS AND PROFESSIONALS

     Of the total disbursements shown on the Cash Receipts and Disbursements Report (MOR-1) list the amount paid to insiders (as defined in
     Section 101(31) (A)-(F) of the U.S. Bankruptcy Code) and to professionals. For payments to insiders, identify the type of compensation paid
     (e.g. Salary, Bonus, Commissions, Insurance, Housing Allowance, Travel, Car Allowance, Etc.). Attach additional sheets if necessary.


                                                                                                     INSIDERS
                                                                                                                                               AMOUNT PAID IN                   TOTAL PAID TO
                           NAME                                                         TYPE OF PAYMENT                                       CURRENT PERIOD      DATE PAID         DATE
     Mihir Bhansali                                        Reimbursement for Marketing Expense Paid                                                                            $ 10,500.00
     Mihir Bhansali                                        Reimbursement for Cell Phone Fee Paid                                                                               $     190.99
     Mihir Bhansali                                        Net Payroll                                                                                                         $ 12,736.81
     Ajay Gandhi                                           Reimbursement for Telephone Expense Paid                                                                            $     300.00
     Ajay Gandhi                                           Net Payroll                                                                                                         $ 36,948.36
     RSR Consulting                                        Director's Fee                                                                                                      $ 47,220.00
                                                                                                      TOTAL PAYMENTS TO INSIDERS              $             -                  $ 107,896.16




                                                                                                                                      PROFESSIONALS
                                                                                                                                                    AMOUNT OF                                                                               TOTAL
                                                                                                                                                   MONTHLY FEE     AMOUNT      AMOUNT PAID IN   AMOUNT PAID IN                           INCURRED &
                           NAME                                                     APPLICABLE FEE PERIOD                                           STATEMENT     APPROVED     CURRENT MONTH     PRIOR PERIODS   TOTAL PAID TO DATE        UNPAID*
     Getzler Henrich & Associates , LLC                                 February 26, 2018 - March 31, 2018                                               95,498       95,498              -             95,498             95,498                    -
     Getzler Henrich & Associates , LLC                                    April 1, 2018 - April 30, 2018                                                73,256       73,256              -             73,256            168,754                    -
     Getzler Henrich & Associates , LLC                                     May 1, 2018 - May 31, 2018                                                  104,230      104,230              -            104,230            272,984                    -
     Getzler Henrich & Associates , LLC                                    June 1, 2018 - June 30, 2018                                                  81,578       81,578              -             81,578            354,562                    -
     Getzler Henrich & Associates , LLC                                    July 1, 2018 - August 4, 2018                                                116,280      116,280              -            116,280            470,842                    -
     Getzler Henrich & Associates , LLC                                 August 5, 2018 - September 1, 2018                                               80,898       80,898              -             80,578            551,420                    320
     Getzler Henrich & Associates , LLC                               September 2, 2018 - September 30, 2018                                             71,090       71,090                            71,161            622,581                    248
     Getzler Henrich & Associates , LLC                                 October 1, 2018 - October 27, 2018                                               48,493       48,493             -              48,559            671,140                    182
     Getzler Henrich & Associates , LLC                                October 28, 2018 - December 1, 2018                                               28,328       28,328          28,403               -              699,543                    107
     Getzler Henrich & Associates , LLC -
     Accrued                                                           December 1, 2018 - December 31, 2018                                              20,000           -               -                -              699,543               20,107

     Klestadt Winters Jureller Southard &
     Stevens LLP                                                          February 26, 2018 - March 31, 2018                                            343,770      275,298              -                -                   -              343,770
     Klestadt Winters Jureller Southard &
     Stevens LLP                                                               April 1, 2018 - April 30, 2018                                           166,497      133,589              -            408,917            408,917             101,350
     Klestadt Winters Jureller Southard &
     Stevens LLP                                                               May 1, 2018 - May 31, 2018                                               166,543      133,985              -            133,985            542,902             133,908
     Klestadt Winters Jureller Southard &
     Stevens LLP                                                              June 1, 2018 - June 14, 2018                                               50,294           -               -             40,504            583,406             143,698

     Forchelli Deegan Terrana LLP                                         February 26, 2018 - March 31, 2018                                             14,593       11,674              -                -                   -                14,593
     Forchelli Deegan Terrana LLP                                            April 1, 2018 - April 30, 2018                                               3,569        2,855              -             14,529              14,529               3,632
     Forchelli Deegan Terrana LLP                                            May 1, 2018 - May 31, 2018                                                   4,095        3,276              -                -                14,529               7,727
     Forchelli Deegan Terrana LLP                                            June 1, 2018 - June 3, 2018                                                  1,107          936              -              4,246              18,775               4,588

     Lackenbach Siegel, LLP                                             February 26, 2018 - March 31, 2018                                               23,855       19,168             -                 -                   -                23,855
     Lackenbach Siegel, LLP                                                April 1, 2018 - April 30, 2018                                                16,221       12,977             -              19,168              19,168              20,909
     Lackenbach Siegel, LLP                                                 May 1, 2018 - May 31, 2018                                                   20,740       17,008             -              29,985              49,153              11,664
     Lackenbach Siegel, LLP                                                June 1, 2018 - June 14, 2018                                                   4,954        3,963             -               3,963              53,115              12,655
     Lackenbach Siegel, LLP                                              August 1, 2018 - August 31, 2018                                                32,619       26,674          18,119               -                71,235              27,155
     Lackenbach Siegel, LLP                                           September 1, 2018 - November 30, 2018                                              22,442       18,119             -                 -                71,235              49,596
     Lackenbach Siegel, LLP - Accrued                                 December 1, 2018 - December 31, 2018                                               20,000          -               -                 -                71,235              69,596

     Marks Paneth LLP                                                     February 26, 2018 - March 31, 2018                                            180,214      144,171              -                -                  -               180,214
     Marks Paneth LLP                                                        April 1, 2018 - April 30, 2018                                              87,345       69,876              -            214,047            214,047              53,512
     Marks Paneth LLP                                                         May 1, 2018 - May 31, 2018                                                 87,086       69,668              -             69,668            283,715              70,929
     Marks Paneth LLP                                                        June 1, 2018 - June 30, 2018                                               127,955       44,122              -             44,122            327,837             154,762

     Baker Hostetler LLP (examiner)                                        April 1, 2018 - April 30, 2018                                                 4,484        3,587              -              3,587               3,587                 897
     Baker Hostetler LLP (examiner)                                         May 1, 2018 - May 31, 2018                                                   14,160       11,328              -             11,328              14,915               3,729
     Baker Hostetler LLP (examiner)                                        June 1, 2018 - June 30, 2018                                                   5,517        4,413              -              4,413              19,328               4,832
     Baker Hostetler LLP (examiner)                                         July 1, 2018 - July 31, 2018                                                  6,136        4,909              -              4,909              24,237               6,059
     Baker Hostetler LLP (examiner)                                      August 1, 2018 - August 31, 2018                                                27,052       21,641              -             21,641              45,878              11,470
     Baker Hostetler LLP (examiner)                                   September 1, 2018 - September 30, 2018                                              3,294        2,645            6,059            2,645              54,583               6,059

     Baker Hostetler LLP (attorney for
     examiner)                                                                 April 1, 2018 - April 30, 2018                                            34,823       27,863              -             27,863              27,863               6,960
     Baker Hostetler LLP (attorney for
     examiner)                                                                 May 1, 2018 - May 31, 2018                                               121,921       97,720              -             32,131              59,995              96,749
     Baker Hostetler LLP (attorney for
     examiner)                                                                June 1, 2018 - June 30, 2018                                              127,747      104,019              -             44,087            104,082             180,410
     Baker Hostetler LLP (attorney for
     examiner)                                                                  July 1, 2018 - July 31, 2018                                            126,553      102,865              -             40,038            144,120             266,925
     Baker Hostetler LLP (attorney for
     examiner)                                                             August 1, 2018 - August 31, 2018                                             272,096      219,598              -                -              144,120             539,021
     Baker Hostetler LLP (attorney for
     examiner)                                                        September 1, 2018 - September 30, 2018                                             17,715       15,481              -            423,141            567,261             133,595
     Baker Hostetler LLP (attorney for
     examiner)                                                            October 1, 2018 - October 31, 2018                                             14,314       11,461          68,081            71,496            706,838                8,332

     Alvarez & Marsal (FA for examiner)                                     April 19, 2018 - May 31, 2018                                                90,234       72,986             -              46,541             46,541              43,693
     Alvarez & Marsal (FA for examiner)                                     June 1, 2018 - June 30, 2018                                                149,735      120,209             -              41,500             88,040             151,928
     Alvarez & Marsal (FA for examiner)                                      July 1, 2018 - July 31, 2018                                               130,925      105,383             -              40,053            128,093             242,800
     Alvarez & Marsal (FA for examiner)                                    August 1, 2018 - August 31, 2018                                             124,157       99,378          48,547           269,864            446,504              48,547

     Jenner & Block LLP (Trustee)                                          June 14, 2018 - July 31, 2018                                                191,586      153,772             -             154,046            154,046              37,540
     Jenner & Block LLP (Trustee)                                        August 1, 2018 - August 31, 2018                                               113,573       91,388             -              91,388            245,434              59,725
     Jenner & Block LLP (Trustee)                                     September 1, 2018 - September 30, 2018                                            102,882       82,305             -              82,379            327,814              80,228
     Jenner & Block LLP (Trustee)                                       October 1, 2018 - October 31, 2018                                              105,943       85,322          85,322               -              413,136             100,848
     Jenner & Block LLP (Trustee)                                     November 1, 2018 - November 30, 2018                                               61,278       49,247          49,247               -              462,383             112,879
     Jenner & Block LLP (Trustee)                                     December 1, 2018 - December 31, 2018                                               90,137          -               -                 -              462,383             203,016

     Chapter 11 Trustee                                                    June 14, 2018 - July 31, 2018                                                379,967      303,974         303,974               -              303,974              75,993
                                                                                                                                                                                                                                       FORM MOR-6
                                                                                                                                                                                                                                            2/2008
     Chapter 11 Trustee                                                November 1, 2018 - November 30, 2018                                             189,219          -               -                 -              303,974             265,212
                                                                                                                                                                                                                                      PAGE 9 OF 25
     Chapter 11 Trustee                                                December 1, 2018 - December 31, 2018                                              32,618          -               -                 -              303,974             297,831
    18-10509-shl
In re Firestar Diamond Inc & Fantasy Inc (Combined)Doc 672                          Filed 01/22/19 Entered 01/22/19    Case No.18:18:34          Main
                                                                                                                                    18-10509 (SHL)           Document
                                                                                                                                                      / 18-10511 (SHL)
      Debtor                                                                                                  Reporting Period:    12/1/18 - 12/31/18
                                                                                                  Pg 10 of 44
                                                                                            PAYMENTS TO INSIDERS AND PROFESSIONALS

     Of the total disbursements shown on the Cash Receipts and Disbursements Report (MOR-1) list the amount paid to insiders (as defined in
     Section 101(31) (A)-(F) of the U.S. Bankruptcy Code) and to professionals. For payments to insiders, identify the type of compensation paid
     (e.g. Salary, Bonus, Commissions, Insurance, Housing Allowance, Travel, Car Allowance, Etc.). Attach additional sheets if necessary.


                                                                                                     INSIDERS
                                                                                                                                               AMOUNT PAID IN                      TOTAL PAID TO
                           NAME                                                         TYPE OF PAYMENT                                       CURRENT PERIOD       DATE PAID           DATE
     Mihir Bhansali                                        Reimbursement for Marketing Expense Paid                                                                               $ 10,500.00
     Mihir Bhansali                                        Reimbursement for Cell Phone Fee Paid                                                                                  $     190.99
     Mihir Bhansali                                        Net Payroll                                                                                                            $ 12,736.81
     Ajay Gandhi                                           Reimbursement for Telephone Expense Paid                                                                               $     300.00
     Ajay Gandhi                                           Net Payroll                                                                                                            $ 36,948.36
     RSR Consulting                                        Director's Fee                                                                                                         $ 47,220.00
                                                                                                      TOTAL PAYMENTS TO INSIDERS              $             -                     $ 107,896.16




                                                                                                                                      PROFESSIONALS
                                                                                                                                                    AMOUNT OF                                                                                   TOTAL
                                                                                                                                                   MONTHLY FEE      AMOUNT        AMOUNT PAID IN   AMOUNT PAID IN                            INCURRED &
                           NAME                                                     APPLICABLE FEE PERIOD                                           STATEMENT      APPROVED       CURRENT MONTH     PRIOR PERIODS   TOTAL PAID TO DATE         UNPAID*
     Alvarez & Marsal (FA for Trustee)                                     June 1, 2018 - June 30, 2018                                                  12,000          9,600              -                 -                  -                 12,000
     Alvarez & Marsal (FA for Trustee)                                      July 1, 2018 - July 31, 2018                                                 17,207         13,771              -              23,371             23,371                5,836
     Alvarez & Marsal (FA for Trustee)                                   August 1, 2018 - August 31, 2018                                                44,263         35,411              -              35,411             58,782               14,689
     Alvarez & Marsal (FA for Trustee)                                September 1, 2018 - September 30, 2018                                            139,726        111,873              -             111,873            170,655               42,542
     Alvarez & Marsal (FA for Trustee)                                  October 1, 2018 - October 31, 2018                                              147,162        117,927          117,927               -              288,582               71,777
     Alvarez & Marsal (FA for Trustee)                                November 1, 2018 - November 30, 2018                                               71,960         57,476              -                 -              288,582              143,736
     Alvarez & Marsal (FA for Trustee) -
     Acrrued                                                           December 1, 2018 - December 31, 2018                                              70,000             -                -                -              288,582              213,736

     Gem Certification & Assurance Lab,
     Inc.                                                                  August 1, 2018 - August 31, 2018                                              44,188         35,350               -             35,350              35,350                8,838
     Gem Certification & Assurance Lab,
     Inc.                                                             September 1, 2018 - September 30, 2018                                             73,050         58,440               -             58,440              93,790               23,448
     Gem Certification & Assurance Lab,
     Inc.                                                                 October 1, 2018 - October 31, 2018                                             29,313         23,450           23,450               -              117,240                29,310
     Gem Certification & Assurance Lab,
     Inc.                                                              November 1, 2018 - November 30, 2018                                              24,363         19,490           19,490               -              136,730                34,183
     Gem Certification & Assurance Lab,
     Inc.                                                              December 1, 2018 - December 31, 2018                                              36,375             -                -                -              136,730                70,558

     Fasken Martineau DuMoulin LLP                                     November 1, 2018 - November 30, 2018                                               1,167             936              -                -                   -                  1,167
     Fasken Martineau DuMoulin LLP                                     December 1, 2018 - December 31, 2018                                               1,250           1,007              -                -                   -                  2,417

     Michael J. Agusta                                                  October 1, 2018 - December 31, 2018                                               4,161             -                -                -                   -                  4,161

                                                                                             TOTAL PAYMENTS TO PROFESSIONALS                          5,347,797      3,963,237          768,620         3,331,770           4,100,390           1,247,407
     * INCLUDE ALL FEES INCURRED, BOTH APPROVED AND UNAPPROVED, PER THE MONTHLY FEE STATEMENT FILED.



                                                        POST-PETITION STATUS OF SECURED NOTES, LEASES PAYABLE
                                                                 AND ADEQUATE PROTECTION PAYMENTS

                                                                                                                                                AMOUNT PAID       TOTAL UNPAID
                   NAME OF CREDITOR                                        SCHEDULED MONTHLY PAYMENT DUE                                       DURING MONTH       POST-PETITION
     HSBC Bank USA (Secured Pre-
     Petition Bank Loan)                                                                                                                                    -               -
     Israel Discount Bank of NY (Secured
     Pre-Petition Bank Loan)                                                                                                                                -               -
     HSBC Bank USA (Post-Petition
     Interest on Secured Bank Loan)                                                                                                                         -               -
     Israel Discount Bank of NY (Post-
     Petition Interest on Secured Bank
     Loan)                                                                                                                                                  -               -
     22 Rock Plaza (April Rent for 22
     West 48th Street NYC)                                                                                                            -                     -               -
     UOB Realty (USA) Limited
     Partnership (April Rent for 592 5th
     Avenue 3rd Fl NYC)                                                                                                          32,370                  35,288             -
     Shine Properties LLC (Rent for 160
     Griffith St 1st Fl, Jersey City, NJ)
     (Note: The monthly rent is paid by A.
     Jaffe, the Company's affiliate, since
     the space is occupied by A. Jaffe.)                                                                                              -                     -               -
     TFS Leasing / Toshiba Business
     Solutions (Lease Agreement (Pre
     Petition A/P))                                                                                                                                         -               -
     TFS Leasing (Lease Agreement
     (Payable noted in the Post Petition
     A/P)) (Note: The payment for May
     was made the end of April.)                                                                                                      -                     -               -

                                                                                                                     TOTAL PAYMENTS                      35,288             -




                                                                                                                                                                                                                                          FORM MOR-6
                                                                                                                                                                                                                                                2/2008
                                                                                                                                                                                                                                         PAGE 10 OF 25
  18-10509-shl             Doc 672          Filed 01/22/19 Entered 01/22/19 18:18:34                       Main Document
                                                          Pg 11 of 44


In re Firestar Diamond Inc & Fantasy Inc (Combined)                                        Case No. 18-10509 (SHL) / 18-10511 (SHL)
      Debtor                                                                      Reporting Period:        12/1/18 - 12/31/18



                                                  DEBTOR QUESTIONNAIRE
       Must be completed each month. If the answer to any of the questions              Yes                       No
       is “Yes”, provide a detailed explanation of each item. Attach
       additional sheets if necessary.
       Have any assets been sold or transferred outside the normal course of                                       X
   1   business this reporting period?
       Have any funds been disbursed from any account other than a debtor in                                       X
   2   possession account this reporting period?
       Is the Debtor delinquent in the timely filing of any post-petition tax                                      X
   3   returns?
       Are workers compensation, general liability or other necessary insurance
       coverages expired or cancelled, or has the debtor received notice of                                        X
   4   expiration or cancellation of such policies?
   5   Is the Debtor delinquent in paying any insurance premium payment?                                           X
       Have any payments been made on pre-petition liabilities this reporting                                      X
   6   period?
   7   Are any post petition receivables (accounts, notes or loans) due from             X
       related parties? *
   8   Are any post petition payroll taxes past due?                                                               X
   9   Are any post petition State or Federal income taxes past due?                                               X
  10   Are any post petition real estate taxes past due?                                                           X
  11   Are any other post petition taxes past due?                                                                 X
  12   Have any pre-petition taxes been paid during this reporting period?                                         X
  13   Are any amounts owed to post petition creditors delinquent?                                                 X
  14   Are any wage payments past due?                                                                             X
       Have any post petition loans been received by the Debtor from any                                           X
  15   party?
  16   Is the Debtor delinquent in paying any U.S. Trustee fees?                                                   X
       Is the Debtor delinquent with any court ordered payments to attorneys or                                    X
  17   other professionals?
       Have the owners or shareholders received any compensation outside of                                        X
  18   the normal course of business?

       ** Operating Expenses from Old AJ, Inc.




                                                                                                                           FORM MOR-7
                                                                                                                                 2/2008
                                                                                                                          PAGE 11 OF 25
        18-10509-shl                               Doc 672          Filed 01/22/19 Entered 01/22/19 18:18:34                                                                  Main Document
                                                                                  Pg 12 of 44

Firestar Diamond, Inc.
Cash Register
12/1/18 ‐ 12/31/18
Firestar Diamond Inc. Detail Trial Balance
Includes Activities from December 1, 2018 to December 31, 2018


HSBC DIP Account # 9209
                                                                                     Credit
Posting Date          Description                                   Debit Activities Activities        Balance            December 2018 Total                                                          Amount
Account: 11110        Beginning Balance                                                                    12,723.37      Administrative                                                                     (57.99)
      12/18/2018      Bank Charges                                                             57.99                      Transfers (To DIP Accts)                                                       (12,665.38)
       11/9/2018      Internal transfer to account 3004                                    12,665.38
                      Ending Balance                                            -          12,723.37              -

HSBC DIP Account # 3004
                                                                                     Credit
Posting Date       Description                                      Debit Activities Activities        Balance        x   December 2018 Total                                                          Amount
Account: 11111     Beginning Balance                                                                     1,662,473.84     A/R Collections (Pre Petition)                                                         ‐
         12/3/2018 Cost Reduction Solutions                                                19,870.81                      A/R Collections (Post Petition)                                                 321,938.17
        12/4/2018     ADP LLC                                                              29,973.87                      Memo Sales (Post Petition)                                                      135,000.00
        12/5/2018     RELX, Inc. DBA Reed Exhibitions                                       5,500.00                      Receipt from A. Jaffe (Affiliate) for shared expenses (Payroll, Payroll Ta             ‐
        12/5/2018     ARC Excess and Surplus LLC                                            4,387.00                      Transfer from Fantasy Inc for shared expenses                                          ‐
        12/5/2018     Cost Reduction Solutions                                              4,460.00                      Miscellaneous Deposits                                                              224.39
        12/6/2018     A/R Collection - A. Jaffe                          12,852.46                                        Sale of Assets                                                                    2,334.50
        12/6/2018     Malca-Amit Customhouse Brokers                                       2,006.57                       V Discovery (Restructuring Costs)                                                      ‐
        12/6/2018     3TB Hard Drive - Check 28724                                           130.64                       Claims Agent Reorg                                                                4,703.37
        12/6/2018     Boxes - Check 28728                                                    564.48                       US Trustee                                                                             ‐
        12/7/2018     Levon Dursunian Repairs - Check 28730                                2,450.00                       Examiners Fees (Professional Fees)                                               74,140.59
        12/7/2018     Levon Dursunian Repairs - Check 28729                                6,440.00                       Legal (KW) (Professional Fees)                                                         ‐
        12/7/2018     Guardian Insurance                                                     414.58                       Jenner/Trustee (Professional Fees)                                              389,296.18
        12/8/2018     Securenet - Check 28726                                                901.49                       Financial Advisors (MP and A&M) (Professional Fees)                             166,473.70
       12/11/2018     Jenner and Block                                                    85,322.24                       Conflict Counsel (Professional Fees)                                                   ‐
       12/12/2018     Alvarez and Marsal                                                 117,926.83                       Special Counsel for IP Matters (Professional Fees)                                     ‐
       12/12/2018     Cost Reduction Solutions                                             4,500.00                       CRO (Professional Fees)                                                                ‐
       12/13/2018     Omni Management Group                                                4,703.37                       GCAL (Professional Fees)                                                         23,450.00
       12/13/2018     Malca-Amit Customhouse Brokers                                          70.85                       Transfers to DIP Accounts                                                     1,187,870.57
       12/14/2018     Sunshine Diamond Cutter Inc. - Check 28715                             770.00                       Transfers from DIP Accounts                                                      12,665.38
       12/17/2018     A/R Collection - A. Jaffe and Reeds                28,942.50                                        Rent Expenses                                                                    35,287.88
       12/17/2018     Petty Cash                                                             200.00                       Vault Monitor (Administrative)                                                   33,300.81
       12/18/2018     ADP LLC                                                            142,861.03                       Contractor (Operations)                                                                ‐
       12/18/2018     UOB Reality - Check 28725                                           35,287.88                       Appraisals (Operations)                                                                ‐
       12/18/2018     Gem Certification & Assurance - Check 28735                         23,450.00                       Royalties (Operations)                                                                 ‐
       12/19/2018     JM Insurance Services - Check 28736                                 11,130.00                       Freight In (Operations)                                                           2,190.14
       12/19/2018     International Journal House - Check 28734                              161.00                       Other Cost of Sales (Operations)                                                 16,565.00
       12/20/2018     Baker and Hostetler                                                 74,140.59                       Marketing Expense (Operations)                                                    5,500.00
       12/20/2018     Alvarez and Marsal                                                  48,546.87                       Security Expenses (Operations)                                                    1,462.00
       12/20/2018     Jenner and Block                                                   303,973.94                       Office Expenses (Administrative)                                                    695.12
       12/20/2018     Fanny Tavrez - Purchase of Office Equipment           65.00                                         Net Payroll (Includes Employee's Taxes)                                         174,111.02
       12/20/2018     Deposit - Unique A/R Collections                 280,143.21                                         Employee Benefits                                                                   161.00
       12/20/2018     Tax Refund                                           224.39                                         Insurance (Worker's Comp, Jeweler's Block & Other)                               16,348.47
       12/20/2018     Cost Reduction Solutions                                              4,470.00                      Telephone Expenses                                                                3,080.40
       12/21/2018     Macys Vendor Payment                             125,245.42                                         Total GL Account Movement (Debits + Credits)                                  2,606,798.69
       12/21/2018     Levon Dursunian Repairs - Check 28741                                 6,705.00
       12/24/2018     Time Warner Cable - Spectrum                                          3,080.40
       12/24/2018     Deposit - Furniture Sales                           2,519.50
       12/24/2018     Internal transfer from account 9209                12,665.38
       12/24/2018     Sydney Miranda-Tavarez - Check 28743                                     51.00
       12/24/2018     ADP LLC - Check 28744                                                   652.31
       12/26/2018     Guardian Life Insurance - Check 28745                                   116.92
       12/26/2018     Mutual Security Services - Check 28739                                  217.58
       12/27/2018     Federal Express                                                         112.72
       12/27/2018     Return furniture purchase                                               250.00
       12/27/2018     Securenet - Check 28740                                                 342.93
       12/28/2018     Macys Vendor Payment                                9,754.58
       12/31/2018     Internal transfer to account 9796                                1,187,870.57
       12/31/2018     ADP LLC - Check 28731                                                  572.81                       December 2018 Total                                                          Amount
       12/31/2018     Guardian Life Insurance - Check 28733                                  299.97                       Transfers (To DIP Accts)                                                       (10,417.46)
                                                                       472,412.44      2,134,886.25              ‐

HSBC Payroll Account # 6799
                                                                                     Credit
Posting Date      Description                                       Debit Activities Activities        Balance
                  Beginning Balance                                                                        10,417.46
       12/21/2018 Internal transfer to United Bank account 9796                            10,417.46                      December 2018 Total                                                          Amount
                  Ending Balance                                                -          10,417.46              -       Transfers (From DIP Accts)                                                    1,198,288.03


Firestar United Bank Account (9796)
                                                                                     Credit
Posting Date      Description                                       Debit Activities Activities        Balance
                  Beginning Balance                                                                               -
       12/21/2018 Internal transfer from account 6799                    10,417.46
       12/31/2018 Internal transfer from account 3004                 1,187,870.57
                  Ending Balance                                      1,198,288.03                -      1,198,288.03



                      Total Firestar                                  1,670,700.47     2,158,027.08      1,198,288.03
     18-10509-shl                     Doc 672          Filed 01/22/19 Entered 01/22/19 18:18:34                                    Main Document
                                                                     Pg 13 of 44

Fantasy Inc.
Cash Register
 12/1/18 ‐ 12/31/18

Detail Trial Balance
Includes Activities from December 1, 2018 to December 31, 2018
Fantasy, Inc.


HSBC DIP Account #9441
Posting Date       Desc.                               Debit               Credit             Balance           Amount         Description
                   Beginning Balance                                                                1,208,947    1,208,947.31 Transfer to Other DIP Accounts
     12/24/2018    United Bank                                                  1,208,947                        1,208,947.31 Transfer From Other DIP Accounts
                                                                                                                  115,259.48 Professional Fees
                   Total Activities                                  -          1,208,947           1,208,947       1,254.00 Insurance (Operations)
                   Ending Balance                                                                         -        23,939.74 Payroll (Operations)

                   Report Total Beginning Balance. .                                                1,208,947
                   Report Total Activities                           -          1,208,947           1,208,947
                   Report Total Ending Balance . . .                                                      -



United Bank Account #9842
Posting Date       Desc.                               Debit               Credit             Balance
                   Beginning Balance                                                                      -
     12/24/2018    United Bank                                 1,208,947                -
     12/27/2018    Lackenbach Siegel LLP                                             18,119
     12/27/2018    Gem Certification & Assurance                                     19,490
     12/27/2018    ADP, LLC                                                          23,940
     12/27/2018    Getzler Henrich                                                   28,403
     12/27/2018    Jenner & Block                                                    49,247
     12/31/2018    Jewelers Mutual Insurance                                          1,254


                   Total Activities                            1,208,947            140,453         1,349,401
                   Ending Balance                                                                   1,068,494


                   Report Total Beginning Balance. .                                                      -
                   Report Total Activities                     1,208,947            140,453         1,349,401
                   Report Total Ending Balance . . .                                                1,068,494
   18-10509-shl
FIRESTAR DIAMOND,Doc
                   INC.672 Filed      01/22/19 Entered 01/22/19 18:18:34   Main Document
INCOME STATEMENT                              Pg 14 of 44
FOR THE PERIOD (12/1/18 - 12/31/18)



                                          12/1/18 -
                                          12/31/18
SALES
  Sales - Regular                                -
  Sales - Memo Reporting                     135,000
  Sales - Assets                               2,559
  Sales - Diamonds                               -
                                             137,559

COST OF GOODS SOLD
  COGS - Regular                                 -
  COGS - Memo Reporting                      121,500
  COGS - Closeouts                               -
  COGS - Loose Diamonds                          -
  Shipping Exp                                 2,190
  Labor & Repairs                             16,565
                                             140,255

GROSS PROFIT                                   (2,696)

   Returns - Regular                              -
                                                  -

   COGS - Regular / Returns                       -
                                                  -

NET SALES                                    137,559
COGS - NET SALES                             140,255

REVISED GROSS PROFIT                           (2,696)

SALARIES & P/R TAXES
  Salaries - Accounting                       31,679
  Salaries - Administration                   11,661
  Salaries - Diamonds                         23,868
  Salaries - Dist. & Operations               29,453
  Salaries - Sales                            77,450
  Medicare - Emp Contribution                 10,970
  Social Sec. - Emp. Cont.                       618
  Federal Unemployment                           262
  401k Fees                                    1,462
  NY SUI / MTA Tax                               354
  Group Insurance                             11,742
  Workman's Comp. Insurance                      -
  Insurance - Others (Emp.)                      378
                                             199,897
   18-10509-shl
FIRESTAR DIAMOND,Doc
                   INC.672 Filed         01/22/19 Entered 01/22/19 18:18:34   Main Document
INCOME STATEMENT                                 Pg 15 of 44
FOR THE PERIOD (12/1/18 - 12/31/18)



                                             12/1/18 -
                                             12/31/18
GENERAL & ADMIN EXP.
  Rent                                           35,288
  Telephone Expenses                              3,080
  Bank Charges                                        58
  Miscellaneous Exp.                                695
  Security Exp                                    1,462
  Legal Fees                                    276,746
  Professional Fees - Other                         -
  Omni Management Fee                            33,504
  Vault Monitors                                 33,301
  UST Acrrual                                    10,873
  Marketing                                       5,500
                                                400,507

TOTAL EXP. BEFORE INT & DEP                     600,404

EBIT                                           (603,100)

DEPRECIATION & AMORT.
  Depreciation - Comp. Equip.                       -
  Depreciation - Software                           -
  Depreciation - F & F                              -
  Depreciation - Displays                           -
  Amort. Goodwill                                28,000
                                                 28,000

Loss due to write off of fixed assets,         (782,555)
and various prepaid accruals,
provisions for deprectiation, and
accrued expenses

NET LOSS                                     (1,413,656)
   18-10509-shl       Doc 672      Filed 01/22/19 Entered 01/22/19 18:18:34   Main Document
                                                 Pg 16 of 44

FANTASY, INC.
INCOME STATEMENT
FOR THE PERIOD (12/1/18 - 12/31/18)


                                           12/1/18 -
                                           12/31/18
SALES
  Sales - Regular                                  -
  Sales - Diamonds                                 -
                                                   -

COST OF GOODS SOLD
  COGS - Regular                                   -
  Chargebacks                                      -
  Shipping Exp / Freight                           -
                                                   -

GROSS PROFIT                                       -

  Returns - Regular                                -
                                                   -

  COGS - Regular / Returns
                                                   -

NET SALES                                          -
COGS - NET SALES                                   -

GROSS PROFIT NET OF RETURNS                        -

REVISED GROSS PROFIT                               -

SELLING EXPENSES
  Travel & Entertainment                           -
                                                   -
SALARIES & P/R TAXES
  Salaries - Accounting                            -
  Salaries - Administration                        -
  Salaries - Local Production                      -
  Salaries - Operations                            -
  Salaries - Product Development                   -
  Salaries - Sales                                 -
  Payroll Taxes                                    -
                                                   -

GENERAL & ADMIN EXP.
  Rent                                             -
  Bank Charges                                     -
  Legal Fees                                       -
  Interest Expense                                 -
  Misc                                             -
  Provision for Bad Debts                          -
   18-10509-shl       Doc 672     Filed 01/22/19 Entered 01/22/19 18:18:34   Main Document
                                                Pg 17 of 44

FANTASY, INC.
INCOME STATEMENT
FOR THE PERIOD (12/1/18 - 12/31/18)


                                          12/1/18 -
                                          12/31/18
                                                  -

TOTAL EXP. BEFORE INT & DEP                       -

EBIT                                              -

Gain due to writeoff of Accrued               55,236
Expenses and Advertising

NET LOSS BEFORE TAXES                         55,236

NET LOSS                                      55,236
         18-10509-shl
FIRESTAR DIAMOND,           Doc 672
                   INC. / FANTASY   INC.   Filed 01/22/19 Entered 01/22/19 18:18:34            Main Document
CONSOLIDATED INCOME STATEMENT                            Pg 18 of 44
FOR THE PERIOD (12/1/18 - 12/31/18)
                                            12/1/18 -
                                            12/31/18          December
SALES                                                         Groupings
        Sales - Regular                           -
        Sales - Memo Reporting                135,000
        Sales - Assets                          2,559
        Sales - Diamonds                          -
                                              137,559                 137,559       Gross Sales
                                                                          -         Returns and Allowances
COST OF GOODS SOLD                                                    137,559       Net Sales
      COGS - Regular                          121,500              13,441,650       Beginning Inventory
      COGS - Memo Reporting                       -                       -         Purchases
        COGS - Closeouts                          -                        -        Direct Labor
        COGS - Diamonds                           -                        -        Writeoff of Inventory
        Royalty Expenses                          -                        -        Appraisal Fees
        Advertising Co-Op.                        -                        -        Freight In
        Markdowns & Allowances                    -                    106,944      Other Cost of Sales/Adjustments
        Chargeback Write-Off                      -                (13,410,529)     Ending Inventory
        Appraisal Fees                            -                    138,065      Cost of Goods Sold
        Shipping Exp                            2,190
        Purchase - Freight                        -                         (506)   Gross Profit
        GemEx - Grading                           -
        EDI Services                              -                    77,450       Selling Salaries
        Vendor Portal Charges                     -                       -         Selling Commissions
        Outside Labor                             -                       -         Prov bad debt
        Repairs                                16,565                   5,500       Advertising & Marketing Expense
        Other                                     -                     2,190       Shipping Expense
                                              140,255                     -         Royalty Expenses
                                                                       85,141       Selling Expense
GROSS PROFIT                                    (2,696)                96,661       Office Salaries
     Returns - Regular                             -                  276,746       Professional Fees
                                                   -                   28,000       Depreciation and Amortization
                                                                       35,288       Rent
        COGS - Regular / Returns                   -                      -         Computer Expenses
                                                   -                      -         Back Office Expense
                                                                       33,301       Vault Monitors
                                                                       12,204       Payroll Taxes
NET SALES                                     137,559                  11,742       Employee Benefits
COGS - NET SALES                              140,255                     378       Insurance
                                                                        3,619       Office Expenses
GROSS PROFIT NET OF RETURNS                     (2,696)                 3,080       Telephone Expenses
                                                                      404,358       G&A

OTHER DILUTION ITEMS                                                           58   Bank Charges
                                                                             -      Interest Expense
      Dilution On Returns / Melt Loss              -                         -      Bank Attorney Fees
OTHER INCOME                                                              33,504    Omni Management Fee
        Royalty Income                             -                         -      Director Fee
                                                                          -         CRO
REVISED GROSS PROFIT                            (2,696)                10,873       US Trustee
                                                                          -         V Discovery
                                                                      727,319       Loss due to writeoff of Fixed Assets and a
SELLING EXPENSES
                                                                    (1,358,420)     Net Loss
        Travel - Fare                              -
        Travel - Lodging                           -
        Travel - Meals & Entertainment             -
        Show Expense                               -
                                                   -
         18-10509-shl
FIRESTAR DIAMOND,           Doc 672
                   INC. / FANTASY   INC.   Filed 01/22/19 Entered 01/22/19 18:18:34   Main Document
CONSOLIDATED INCOME STATEMENT                            Pg 19 of 44
FOR THE PERIOD (12/1/18 - 12/31/18)
                                            12/1/18 -
                                            12/31/18          December
SALARIES & P/R TAXES
      Salaries - Accounting                     31,679
      Salaries - Administration                 11,661
      Salaries - Diamonds                       23,868
      Salaries - Dist. & Operations             29,453
      Salaries - Sales                          77,450
      Temp Help                                    -
      Medicare - Emp Contribution               10,970
      Social Sec. - Emp. Cont.                     618
      Federal Unemployment                         262
      401k Fees                                  1,462
      NY SUI / MTA Tax                             354
      Group Insurance                           11,742
      Workman's Comp. Insurance                    -
      Insurance - Others (Emp.)                    378
                                               199,897

GENERAL & ADMIN EXP.
     Rent                                       35,288
     Telephone Expenses                          3,080
     Bank Charges                                   58
     Miscellaneous Exp.                            695
     Security Exp                                1,462
     Legal Fees                                276,746
     Omni Management Fee                        33,504
     Vault Monitors                             33,301
     UST Accrual                                10,873
     Marketing                                   5,500
                                               400,507

       Gain/(loss) due to write off of        (727,319)
       various fixed assets, prepaid
       accruals, provisions for
       deprectiation, and accrued

TOTAL EXP. BEFORE INT & DEP                  1,327,723

EBIT                                         (1,330,420)

DEPRECIATION & AMORT.
     Depreciation - Comp. Equip.                   -
     Depreciation - Software                       -
     Depreciation - F & F                          -
     Depreciation - Displays                       -
     Amort. Goodwill                            28,000
                                                28,000

       Interest Expenses                            -
       Provision for Bad Debt                       -
       HSBC Line Fees                               -

NET LOSS                                     (1,358,420)
   18-10509-shl         Doc 672       Filed 01/22/19 Entered 01/22/19 18:18:34   Main Document
                                                    Pg 20 of 44
FIRESTAR DIAMOND, INC.
BALANCE SHEET (INCLUDES INTERCOMPANY BALANCE WITH FANTASY INC)
FOR THE PERIOD (12/1/18 - 12/31/18)

                                                 12/31/2018
CURRENT ASSETS
  Cash - HSBC Bank                                     -
  Cash - AR Account                                    -
  Cash - Payroll Account                               -
  Cash - IDB Bank                                      -
  Cash - United Bank Account                     1,198,288
  Petty Cash                                           -
  Accounts Receivables                           5,963,598
  Accounts Receivables in Escrow                    16,645
  Allowance for Bad Debts                              -
  Prepaid Expenses                                     -
  Prepaid Insurance                                    -
  Prepaid Other Taxes                                  -
  Prepaid Royalty                                      -
                                                 7,178,530

OTHER ASSETS
  Due from FGI - CP                                (59,593)
  Deferred Tax Asset - Short & Long Term           107,000
  Loans & Exchanges                              2,335,132
  Investment in Subsidiary                         250,000
  Deposits                                         (72,001)
                                                 2,560,538

INVENTORY
   Inventory - Finished Goods                    7,687,600
   Inventory - Memo Consignment                  1,612,027
                                                 9,299,627

FIXED ASSETS
   Machinery & Equipment                               -
   Computer Equipment                                  -
   Software                                            -
   Furniture & Fixtures                                -
   Leasehold Improvements                              -
   Trademark                                           -
   Prepaid Displays                                    -
   Goodwill                                            -
                                                       -

  Prov. For Dep. - M & E                               -
  Prov. For Dep. - Comp. Equip.                        -
  Prov. For Dep. - Software                            -
  Prov. For Dep. - F & F                               -
  Prov. For Dep. - LHI                                 -
  Prov. For Dep. - Displays                            -
  Prov. For Amort. - Trademark / Goodwill              -
                                                       -
  NET FIXED & INTANGIBLES                              -

TOTAL ASSETS                                    19,038,695




                                                    20 of 25
   18-10509-shl         Doc 672           Filed 01/22/19 Entered 01/22/19 18:18:34   Main Document
                                                        Pg 21 of 44
FIRESTAR DIAMOND, INC.
BALANCE SHEET (INCLUDES INTERCOMPANY BALANCE WITH FANTASY INC)
FOR THE PERIOD (12/1/18 - 12/31/18)

                                                     12/31/2018


CURRENT LIABILITIES
  Accounts Payable                                  26,229,125
  Accrued Expenses                                         -
  Accrued Professional Fees                          1,247,407
  Accrued Payroll                                          -
  Accrued Advertising                                      -
  Accrued Commissions - Others (Prepaid
  Commissions for June for JP - Verityj)                   -
  Accrued Disability                                       -
  401k Payable                                             -
                                                    27,476,532

LOANS PAYABLE
  Deferred Taxes - Long Term                               -
  Sub-Debt - Synergies Corp.                         7,941,500
  Sub-Debt - Firestar Holdings Ltd - HK              4,058,500
                                                    12,000,000

CAPITAL ACCOUNT
  Common Stock                                              110
  Paid In Capital                                     4,705,790
  Retained Earnings                                 (23,730,081)
  Net Income / (Loss)                                (1,413,656)
                                                    (20,437,837)

TOTAL LIABILITIES & RETAINED EARNINGS               19,038,695




                                                         21 of 25
   18-10509-shl     Doc 672   Filed 01/22/19 Entered 01/22/19 18:18:34   Main Document
                                            Pg 22 of 44

FANTASY, INC.
BALANCE SHEET (INCLUDES INTERCOMPANY
BALANCE WITH FIRESTAR DIAMOND INC)
FOR THE PERIOD (12/1/18 - 12/31/18)

                                                  12/31/2018
CURRENT ASSETS
     Cash In Bank                                   1,068,494
     Accounts Receivables                           2,059,147
     Allowance for Chargebacks                            -
                                                    3,127,642
INVENTORY
      Inventory - Finished Goods                    3,911,135
      Inventory - Memo Consignment                    199,768
                                                    4,110,903

TOTAL ASSETS                                        7,238,544


CURRENT LIABILITIES
     Accounts Payable                               5,744,524
     Accrued Expenses - FSI                               -
     Accrued Advertising                                  -
                                                    5,744,524
CAPITAL ACCOUNT
      Common Stock                                        100
      Paid In Capital                                 249,900
      Retained Earnings                             1,188,785
      Net Income / (Loss)                              55,236
                                                    1,494,021

TOTAL LIABILITIES & RETAINED EARNINGS               7,238,545




                                         Page 22 of 25
FIRESTAR DIAMOND INC. / FANTASY, 18-10509-shl
                                    INC.            Doc 672    Filed 01/22/19 Entered 01/22/19 18:18:34               Main Document
CONSOLIDATED BALANCE SHEET                                                   Pg 23 of 44
FOR THE PERIOD (12/1/18 - 12/31/18)

                                                                       INTERCOMPANY      CONSOLIDATED
                                                         12/31/2018     ELIMINATIONS        12/30/18       Groupings
   CURRENT ASSETS
          Cash - HSBC Bank                                      -                                   -       2,266,782 Cash
          Cash - AR Account                                     -                                   -
          Cash - Payroll Account                                -                                   -
          Cash - IDB Bank                                       -                                   -
          Petty Cash                                            -                                   -
          Cash - United Bank Account                      2,266,782                           2,266,782
          Accounts Receivables                            8,022,745          (125,656)        7,913,734     7,913,734 A/R
          Accounts Receivables in Escrow                     16,645
          Prepaid Expenses                                      -                                   -             -   Prepaid Expenses
                                                         10,306,172                          10,180,516    10,180,516 Total Current Assets

   OTHER ASSETS
           Due from FGI - CP (Related Party)                (59,593)                            (59,593)    2,275,539 Amount due from Insiders
           Deferred Tax Asset - Short & Long Term           107,000                             107,000
           Loans & Exchanges (Related Parties)            2,335,132                           2,335,132
           Investment in Subsidiary                         250,000          (250,000)              -
           Deposits                                         (72,001)                            (72,001)      34,999 Other Assets
                                                          2,560,538                           2,310,538

   INVENTORY
           Inventory - Finished Goods                    11,598,735                          11,598,735
           Inventory - Memo Consignment                   1,811,795                           1,811,795
                                                         13,410,529                          13,410,529    13,410,529 Inventory

   TOTAL ASSETS                                          26,277,240          (375,656)       25,901,584    25,901,584 Total Assets


   CURRENT LIABILITIES
          Accounts Payable                               31,973,648          (125,656)       31,847,992           -   Accrued Expenses
          Accrued Expenses                                      -                                   -             -   Deferred Rent
          Accrued Professional Fees                       1,247,407                           1,247,407     1,247,407 Post Petition Accrued Professional Fees


            Accrued Advertising                                 -                                   -
            Accrued Commissions - Others (Prepaid
            Commissions for May & June for JP -
            Verityj)                                            -                                   -
            Accrued Payroll                                     -                                   -             -    Accrued Payroll

            Accrued Disability                                  -                                   -             -    Other Post Petition Liabilities
            401k Payable                                        -                                   -
            Accrued Interest Payable - Bank                     -                                   -             -    Secured Interest (Post)
            Accrued Interest Payable - Others                   -                                   -
                                                         33,221,056                          33,095,400    43,847,992 Unsecured Debt


                                                                                                                  -    Insiders (Included in Accrued Payroll)
FIRESTAR DIAMOND INC. / FANTASY, 18-10509-shl
                                    INC.           Doc 672    Filed 01/22/19 Entered 01/22/19 18:18:34                Main Document
CONSOLIDATED BALANCE SHEET                                                  Pg 24 of 44
FOR THE PERIOD (12/1/18 - 12/31/18)

                                                                      INTERCOMPANY      CONSOLIDATED
                                                        12/31/2018     ELIMINATIONS        12/30/18       Groupings
   LOANS PAYABLE
           Loans Payable - HSBC                                -                                   -
           Loans Payable - IDB                                 -                                   -              -    Pre-Petition Secured Debt
           Deferred Taxes - Long Term                          -                                   -              -    Deferred Taxes - Long term
           Sub-Debt - Synergies Corp.                    7,941,500                           7,941,500
           Sub-Debt - Firestar Holdings Ltd - HK         4,058,500                           4,058,500
                                                        12,000,000                          12,000,000

   CAPITAL ACCOUNT
           Common Stock                                        210              (100)              110            110 Capital Stock
           Paid In Capital                               4,955,690          (249,900)        4,705,790      4,705,790 Additional Paid In Capital
           Retained Earnings                           (22,541,296)                        (22,541,296)   (23,899,716) Retained Earnings
           Net Income / (Loss)                          (1,358,420)                         (1,358,420)
                                                       (18,943,816)         (250,000)      (19,193,816)

   TOTAL LIABILITIES & RETAINED EARNINGS                26,277,240          (375,656)       25,901,584    25,901,584
                              18-10509-shl   Doc 672     Filed 01/22/19 Entered 01/22/19 18:18:34     Main Document
Firestar Diamond Inc / Fantasy Inc                                     Pg 25 of 44
Consolidated Post‐Petition A/P
As of 12/31/18
By Vendor

Firestar Diamond, Inc.
              Vendor                     Balance Due             Current       Up to 30 Days   31-60 Days     Over 60 Days
Omni Management                                         4,162         4,162                -           -               -
V Discovery                                            14,375           -                  -         9,565           4,810
IBM Corporation                                         1,125           -                  -           -             1,125
Amtrust North America, Inc                              9,070           -                  -           -             9,070
International Gemological                                (383)          -                  -             95           (477)
Cost Reduction Solutions                                8,970         8,970                -           -               -
I & C Creation Jewelry LLLC                             1,765           -                  -             10          1,755
GXS                                                       392           -                  -           -               392
Totals                                                 39,477        13,132                -         9,670          16,675



Fantasy, Inc.
                Vendor                   Balance Due             Current       Up to 30 Days   31-60 Days     Over 60 Days
Adwar Casting Co., Ltd                                 (1,167)             -               -           -            (1,167)
Delstar USA LLC                                        32,636              -               -           -            32,636
Diagold Creation Pvt. Ltd.                                262              -               -           -               262
Federal Express Corp                                    3,271              -               -           -             3,271
Fremada Gold Inc.                                       1,286              -               -           -             1,286
Guild Facet                                              (904)             -               -           -              (904)
I & C Creation Jewelry LLC                                  5              -               -           -                 5
International Gemological                               1,020              -               -           -             1,020
Malca-Amit Usa, Llc                                     6,982              -               -           -             6,982
National Chain Group                                      283              -               -           -               283
TJS                                                       331              -               -           -               331
Totals                                                 44,005              -               -           -            44,005

Combined Totals                                        83,482        13,132                -         9,670          60,680
18-10509-shl   Doc 672   Filed 01/22/19 Entered 01/22/19 18:18:34   Main Document
                                       Pg 26 of 44
       18-10509-shl        Doc 672       Filed 01/22/19 Entered 01/22/19 18:18:34                   Main Document
                                                       Pg 27 of 44
CONTINUED FROM PREVIOUS PAGE
12112118   FIRESTAR 06195CM00UVN 346485539 ALVAREZ AND MARSAL, LLC                                   117,926.83    $1,419,723.18
           2000018590539 57SEND FED FEDSEQ:B1Q8982C001910 WELLS
           FARGO BANK, N.A.
12113118   FIRESTAR 6685 15225CN01K74 347527875 OMNI MANAGEMENT                                        4,703.37    $1,415,019.81
           GROUP 5400008002 57SEND FED FEDSEQ:B1Q8983C003649 EAST
           WEST BANK
           100-0570263-1 79055CN018OR 347527876 MALCA-AMIT                                                70.85    $1,414,948.96
           CUSTOMHOUSE BROKERS INC 45BOOK DEBIT
12114118   Check #28715                                                                                  770.00    $1,414,178.96
12117118   DEPOSIT                                                                      28,942.50                  $1,443,121.46
           CHECK #28738                                                                                  200.00    $1,442,921.46
12118118   ADPBR94CBW20 28675CS024CG 352500777 ADP, LLC 00412283                                     142,861.03    $1,300,060.43
           37SEND CHIP CHIPSEQ:0382147 DEUTSCHE BANK TRUST CO
           AMERICAS
           Check #28725                                                                               35,287.88    $1,264,772.55
           Check #28735                                                                               23,450.00    $1,241,322.55
12/19/18   Check #28736                                                                               11,130.00    $1,230,192.55
           Check #28734                                                                                  161.00    $1,230,031.55
12/20/18   FIRESTAR 84965CU00F64 354597403 BAKER AND HOSTETLER LLP                                    74,140.59    $1,155,890.96
           1001516552 57SEND FED FEDSEQ:B1Q8983C004096 KEYBANK
           NATIONAL ASSOCIATION
           FIRESTAR 42045CU011Y3 354597408 ALVAREZ AND MARSAL, LLC                                    48,546.87    $1,107,344.09
           2000018590539 57SEND FED FEDSEQ:B1Q8983C004107 WELLS
           FARGO BANK, N.A.
           FIRESTAR 24435CU0157K 354597407 JENNER AND BLOCK                                          303,973.94     $803,370.15
           OPERATING ACCOUNT 800529352 37SEND CHIP CHIPSEQ:0548378
           CITIBANK NA
           DEPOSIT                                                                          65.00                   $803,435.15
           DEPOSIT                                                                     280,143.21                  $1,083,578.36
           DEPOSIT                                                                        224.39                   $1,083,802.75
12/21/18   CASH CONCENTRATION MACYS-VENDOR PYT MACYS VENDOR PYT                        125,245.42                  $1,209,048.17
           00001735618
           Check #28741                                                                                 6,705.00   $1,202,343.17
12/24/18   CASH DISBURSEMENT TIME WARNER GABL-CABLE PAY TIME WARN                                       3,080.40   $1,199,262.77
           CABLE PAY 8990016941 SPA
           DEPOSIT                                                                       2,519.50                  $1,201,782.27
           TRANSFER FROM CHECKING ACCOUNT ENDING IN 9209                                12,665.38                  $1,214,447.65
           Check #28743                                                                                   51.00    $1,214,396.65
           Check #28744                                                                                  652.31    $1,213,744.34
12/26/18   Check #28745                                                                                  116.92    $1,213,627.42
           Check #28739                                                                                  217.58    $1,213,409.84
12/27/18   CASH DISBURSEMENT FEDERAL EXPRESS-DEBIT FEDERAL E DEBIT                                       112.72    $1,213,297.12
           MMA30982858
           RETURN OF DEPOSITED ITEM                                                                      250.00    $1,213,047.12
           Check #28740                                                                                  342.93    $1,212,704.19
12/28/18   CASH CONCENTRATION MACYS-VENDOR PYT MACYS VENDOR PYT                          9,754.58                  $1,222,458.77
           00001737399
12/31/18   CLOSE HSBC A/C 09995D500KVU 365519923 FIRESTAR DIAMOND,                                  1,187,870.57     $34,588.20
           INC. 710000009796 57SEND FED FEDSEQ:B1Q8982C003742 UNITED
           BANK
           Check #28731                                                                                  572.81      $34,015.39
           Check #28733                                                                                  299.97      $33,715.42
12/31/18   ENDING BALANCE                                                                                            $33,715.42
                          All deposited items are credited subject to final payment.
                                                                                                      CONTINUED ON NEXT PAGE




                                                          Page 2 of 5
18-10509-shl   Doc 672   Filed 01/22/19 Entered 01/22/19 18:18:34   Main Document
                                       Pg 28 of 44
18-10509-shl   Doc 672   Filed 01/22/19 Entered 01/22/19 18:18:34   Main Document
                                       Pg 29 of 44
18-10509-shl   Doc 672   Filed 01/22/19 Entered 01/22/19 18:18:34   Main Document
                                       Pg 30 of 44
18-10509-shl   Doc 672   Filed 01/22/19 Entered 01/22/19 18:18:34   Main Document
                                       Pg 31 of 44
18-10509-shl   Doc 672   Filed 01/22/19 Entered 01/22/19 18:18:34   Main Document
                                       Pg 32 of 44
18-10509-shl   Doc 672   Filed 01/22/19 Entered 01/22/19 18:18:34   Main Document
                                       Pg 33 of 44
18-10509-shl   Doc 672   Filed 01/22/19 Entered 01/22/19 18:18:34   Main Document
                                       Pg 34 of 44
18-10509-shl   Doc 672   Filed 01/22/19 Entered 01/22/19 18:18:34   Main Document
                                       Pg 35 of 44
18-10509-shl     Doc 672          Filed 01/22/19 Entered 01/22/19 18:18:34     Main Document
                                                Pg 36 of 44

PO Box 9020, 95 Elm Street
West Springfield, MA 01090-9020
866-959-BANK (2265)
www.bankatunited.com




                  17342364                                       Date 12/31/18              Page       1
             Richard Levin
             919 Third Ave.
             New York NY 10022




      Case Number:    18-10509
      Case Name:      Firestar Diamond Inc.
                      Debtor
      Trustee Number: 520258
      Trustee Name:   Richard Levin
                      Trustee


    Need more UPS supplies to send your deposits into United Bank? You can order
    supplies yourself by logging into http://campusship.ups.com. Complete instructions
    (including login credentials) may be found on the BMS Client Portal
    (https://myResources.bms7.com) > Request Supplies > UPS Information > Ordering
    Guide.


                                      SUMMARY OF ACCOUNTS
      ACCOUNT NUMBER             TYPE OF ACCOUNT                              ENDING BALANCE
    XXXXXXXXXXXX9796          CHECKING                                       1,198,288.03
    ................................CHECKING/MMA ACCOUNT...............................
                  ACCOUNT TITLE: Richard Levin
    CHECKING                                              ENCLOSURES                           0
    ACCOUNT NUMBER                    XXXXXXXXXXXX9796    Statement Dates 12/17/18 thru 12/31/18
    PREVIOUS BALANCE                               .00    DAYS IN STATEMENT PERIOD            15
        2 DEPOSITS                        1,198,288.03    AVERAGE BALANCE              86,830.84
          DEBITS                                   .00    AVERAGE COLLECTED            86,830.84
    SERVICE CHARGE                                 .00
    INTEREST PAID                                  .00
    NEW BALANCE                           1,198,288.03


                                         ACTIVITY IN DATE ORDER
   DATE          DESCRIPTION                                       AMOUNT              BALANCE
    12/21 Wire Transfer Credit                                     10,417.46               10,417.46
              FIRESTAR DIAMOND INC - DEBTOR-
              OSSESSION: 592 5TH AVE FL 3 NE
              K             NY/US
              HSBC BANK USA, N.A.
              452, FIFTH AVENUE
              NEW YORK
              20181221B1Q8984C004511
              20181221MMQFMPOU000122
              12211659FT01
    12/31 Wire Transfer Credit                                  1,187,870.57            1,198,288.03
              FIRESTAR DIAMOND INC - DEBTOR-
18-10509-shl   Doc 672   Filed 01/22/19 Entered 01/22/19 18:18:34   Main Document
                                       Pg 37 of 44
18-10509-shl     Doc 672          Filed 01/22/19 Entered 01/22/19 18:18:34   Main Document
                                                Pg 38 of 44

PO Box 9020, 95 Elm Street
West Springfield, MA 01090-9020
866-959-BANK (2265)
www.bankatunited.com




                                                                 Date 12/31/18          Page   2
             Richard Levin
             919 Third Ave.
             New York NY 10022




      Case Number:    18-10509
      Case Name:      Firestar Diamond Inc.
                      Debtor
      Trustee Number: 520258
      Trustee Name:   Richard Levin
                      Trustee

    CHECKING                                     XXXXXXXXXXXX9796   (Continued)

                                         ACTIVITY IN DATE ORDER
   DATE          DESCRIPTION                                        AMOUNT          BALANCE
                  OSSESSION: 592 5TH AVE FL 3 NE
                  K             NY/US
                  HSBC BANK USA, N.A.
                  452, FIFTH AVENUE
                  NEW YORK
                  20181231B1Q8982C003742
                  20181231MMQFMPOU000111
                  12311449FT01

                                         END OF STATEMENT
18-10509-shl   Doc 672   Filed 01/22/19 Entered 01/22/19 18:18:34   Main Document
                                       Pg 39 of 44
18-10509-shl   Doc 672   Filed 01/22/19 Entered 01/22/19 18:18:34   Main Document
                                       Pg 40 of 44
18-10509-shl     Doc 672          Filed 01/22/19 Entered 01/22/19 18:18:34     Main Document
                                                Pg 41 of 44

PO Box 9020, 95 Elm Street
West Springfield, MA 01090-9020
866-959-BANK (2265)
www.bankatunited.com




                  17342366                                       Date 12/31/18              Page       1
             Richard Levin
             919 Third Ave.
             New York NY 10022




      Case Number:    18-10511
      Case Name:      Fantasy Inc.
                      Debtor
      Trustee Number: 520258
      Trustee Name:   Richard Levin
                      Trustee


    Need more UPS supplies to send your deposits into United Bank? You can order
    supplies yourself by logging into http://campusship.ups.com. Complete instructions
    (including login credentials) may be found on the BMS Client Portal
    (https://myResources.bms7.com) > Request Supplies > UPS Information > Ordering
    Guide.


                                      SUMMARY OF ACCOUNTS
      ACCOUNT NUMBER             TYPE OF ACCOUNT                              ENDING BALANCE
    XXXXXXXXXXXX9842          CHECKING                                       1,068,494.09
    ................................CHECKING/MMA ACCOUNT...............................
                  ACCOUNT TITLE: Richard Levin
    CHECKING                                              ENCLOSURES                           0
    ACCOUNT NUMBER                    XXXXXXXXXXXX9842    Statement Dates 12/19/18 thru 12/31/18
    PREVIOUS BALANCE                               .00    DAYS IN STATEMENT PERIOD            13
        1 DEPOSITS                        1,208,947.31    AVERAGE BALANCE             690,043.56
        6 DEBITS                            140,453.22    AVERAGE COLLECTED           690,043.56
    SERVICE CHARGE                                 .00
    INTEREST PAID                                  .00
    NEW BALANCE                           1,068,494.09


                                         ACTIVITY IN DATE ORDER
   DATE          DESCRIPTION                                       AMOUNT              BALANCE
    12/24 Wire Transfer Credit                                  1,208,947.31            1,208,947.31
              FANTASY INC - DEBTOR-IN-POSSES
              592 5TH AVE
              FL 3
              NEW YORK              NY/US
              HSBC BANK USA, N.A.
              452, FIFTH AVENUE
              NEW YORK
              20181224B1Q8983C002503
              20181224MMQFMPOU000036
              12241114FT01
    12/27 WIRE TRANSFER DEBIT                                      18,119.25-           1,190,828.06
              LACKENBACH SIEGEL LLP
18-10509-shl   Doc 672   Filed 01/22/19 Entered 01/22/19 18:18:34   Main Document
                                       Pg 42 of 44
18-10509-shl     Doc 672          Filed 01/22/19 Entered 01/22/19 18:18:34   Main Document
                                                Pg 43 of 44

PO Box 9020, 95 Elm Street
West Springfield, MA 01090-9020
866-959-BANK (2265)
www.bankatunited.com




                                                                 Date 12/31/18           Page       2
             Richard Levin
             919 Third Ave.
             New York NY 10022




      Case Number:    18-10511
      Case Name:      Fantasy Inc.
                      Debtor
      Trustee Number: 520258
      Trustee Name:   Richard Levin
                      Trustee

    CHECKING                                     XXXXXXXXXXXX9842   (Continued)

                                         ACTIVITY IN DATE ORDER
   DATE          DESCRIPTION                                        AMOUNT          BALANCE
              021000021
              250501456365
              One Chase Road
              Scarsdale, New York 10583
              JP Morgan Chase
              8 East Parkway
              SCARSDALE, NY 10583-5008
              November Invoice (Firestar)
              20181227MMQFMPOU000050
              20181227B1QGC01R044102
              12271300FT01
    12/27 WIRE TRANSFER DEBIT                                       19,490.00-       1,171,338.06
              Gem Certification & Assurance
              026009593
              4830 2647 0286
              580 Fifth Ave. LL-05
              New York, NY 10036
              Bank of America
              550 Fifth Ave.
              New York, NY 10036
              November invoice (Firestar)
              20181227MMQFMPOU000049
              20181227B6B7HU1R009269
              12271259FT01
    12/27 WIRE TRANSFER DEBIT                                       23,939.74-       1,147,398.32
              ADP, LLC
              021001033
              00412283
              400 Covina Blvd.
              San Dimas, CA 91773
              Deutsche Bank Tr
              N/A
              New York
              20181227MMQFMPOU000047
18-10509-shl     Doc 672          Filed 01/22/19 Entered 01/22/19 18:18:34   Main Document
                                                Pg 44 of 44

PO Box 9020, 95 Elm Street
West Springfield, MA 01090-9020
866-959-BANK (2265)
www.bankatunited.com




                                                                 Date 12/31/18           Page       3
             Richard Levin
             919 Third Ave.
             New York NY 10022




      Case Number:    18-10511
      Case Name:      Fantasy Inc.
                      Debtor
      Trustee Number: 520258
      Trustee Name:   Richard Levin
                      Trustee

    CHECKING                                     XXXXXXXXXXXX9842   (Continued)

                                         ACTIVITY IN DATE ORDER
   DATE          DESCRIPTION                                        AMOUNT          BALANCE
              20181227B1Q8381R006161
              12271247FT01
    12/27 WIRE TRANSFER DEBIT                                       28,402.83-       1,118,995.49
              Getzler Henrich & Associates L
              021000021
              621505952665
              295 Madison Avenue 20th Floor
              New York, NY 10017
              JP Morgan Chase
              N/A
              November invoice (Firestar)
              20181227MMQFMPOU000056
              20181227B1QGC01R046754
              12271317FT01
    12/27 WIRE TRANSFER DEBIT                                       49,247.40-       1,069,748.09
              Jenner & Block Operating Accou
              271070801
              800529352
              353 N. Clark
              Chicago, IL
              Citibank
              227 W. Monroe St
              Chicago, IL
              Client 58216
              Remittance advice to follow
              20181227MMQFMPOU000093
              20181227B1Q8021R038410
              12271630FT01
    12/31 INSURANCE JEWELERS-MUTUAL                                  1,254.00-       1,068,494.09
              \WEB
              7776638

                                         END OF STATEMENT
